DETIALED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26th 2022 has been entered.
 
	Claims Status:
	Claims 1-4 are in pending.
	Claim 4 is newly added.
	Claims 1 and 3 are amended.
	Claims 1-4 are being examined as follow:

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 13th 2022, February 9th 2022 and November 12th 2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because: 
Fig. 3A-D and 4 are in very low resolution, and unable to read many of the description on the figures, especially fig. 3A-D.

Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show the subject matter listed below: Such as
The subject matter disclosed in claims “an edge position of the long film” and “…controlled based on … the edge position of the long film…”.
as described in the specification.  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “…wherein the deflecting operation of the galvanometer scanner is controlled based on a desired cutting shape of the long film set in advance, [[and]] a conveying speed of the long film, and an edge position of the long film …” is indefinite, because it is unclear the position in “an edge position of the long film” is referring what, it is unclear how to interpreted “edge position of the long film” without a reference point. What is the reference point of the edge position, is it relative to long film itself, the conveyor or laser? Clarification is required.
Claim 4 is indefinite, because it is unclear how the term “resultant” is interpreted, there is insufficient clarification in the specification to clarify what actually considered as “…resultant speed of the scanning speed of the laser beam…”. 
Secondly, “resultant speed” implied that there is a process or procedural step involve to obtain such “result”, it is unclear what mechanism that provided such “result”, is there a controller, processor or computer to perform such “result”? Does it involve an algorithm or formula? Can it also be performed by human. 
Thirdly, “…a resultant speed of a scanning speed of the laser beam…” is indefinite, it is unclear what is the different between “resultant speed” and the “scanning speed”? Are they the same or “resultant speed” is another different speed than the “scanning speed”? Clarification is required. For examination purposes, Examiner assumed that the “resultant speed” is the scanning speed of the laser beam.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a1) as being anticipated by Barclay et al (US2005/0006360A1 previously cited in office action mailed on November 17th 2021).
Regarding claim 1, Barclay discloses a laser processing method (referring to fig.2) for a long film (web 16, fig.2), comprising: 
a process of cutting a long film (web 16, fig.2) by irradiating the long film (web 16, fig.2) with a laser beam (laser beam 28, fig.2) while scanning the laser beam (laser beam 28, fig.2) by a deflecting operation of a galvanometer scanner (galvanometer mirror unit 31,  fig. 2) and while continuously conveying (refer to Paragraph 0037 cited: “…The web 16 may move continuously or intermittently…”) the long film (web 16, fig.2) in a longitudinal direction (refer to “longitudinal direction” annotated in fig.2), 
wherein the deflecting operation of the galvanometer scanner (galvanometer mirror unit 31,  fig. 2) is controlled based on a desired cutting shape (refer to fig.4, and Paragraph 0047 cited: “…the laser beam does not require any mechanical contact with the fastener as only the energy from the laser confronts the fastener (and end stops, if included). Thus, the inherent surface tension of the material is the primary force acting on the material after being cut so as to cause a generally smooth rounded surface. As mentioned above, it is also possible to add cold anvils to form the molten plastic if specific shapes are desired…”) of the long film (web 16, fig.2) set in advance, a conveying speed (refer to Paragraph 0041 cited: “…the laser is a low maintenance source with high energy and high efficiency, and can simultaneously cut and seal materials at extremely high speeds since the process requires minimal physical motion (rotation of only a small mirror)…”) of the long film (web 16, fig.2) and an edge position (refer to fig.2 cutting on edge of the web 16) of the long film (web 16, fig.2).

    PNG
    media_image1.png
    471
    517
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    326
    376
    media_image2.png
    Greyscale


Regarding claim 3, a conveying speed of the long film (web 16, fig.2) is measured (encoder 554, fig.24) and the deflecting operation of the galvanometer scanner (galvanometer mirror unit 31,  fig. 2, and as laser 380 in fig.24 ) is controlled (refer to fig.24) based on the desired cutting shape (refer to fig.4, and Paragraph 0047 cited: “…the laser beam does not require any mechanical contact with the fastener as only the energy from the laser confronts the fastener (and end stops, if included). Thus, the inherent surface tension of the material is the primary force acting on the material after being cut so as to cause a generally smooth rounded surface. As mentioned above, it is also possible to add cold anvils to form the molten plastic if specific shapes are desired…”) of the long film (web 16, fig.2), the measured conveying speed (encoder 554, fig.24) of the long film(web 16, fig.2) (refer to paragraph 0074 cited: “…FIG. 24 schematically illustrates one type of control system 550 used with any of the aforementioned bag producing systems…”) and an edge position (refer to fig.2 cutting on edge of the web 16) of the long film (web 16, fig.2)..

    PNG
    media_image3.png
    354
    532
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as unpatentable over Barclay et al (US2005/0006360A1 previously cited in office action mailed on November 17th 2021), in view of Sorem et al (US2015/0123317A1 newly cited).
	Regarding claim 2, Barclay does not disclose a cutting form of the long film is a half cut.
	Sorem discloses a cutting form of the long film (film 356, fig. 3) is a half cut (laser score 358, fig.3 and fig.4).

    PNG
    media_image4.png
    440
    651
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    450
    571
    media_image5.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Barclay’s method with a cutting form of the long film is a half cut, as taught by Sorem, in order to provide a partial cut of the film, such as to retain good printability, clarity and gloss (refer to Abstract).

Claim 4 is rejected under 35 U.S.C. 103 as unpatentable over Barclay et al (US2005/0006360A1 previously cited in office action mailed on November 17th 2021), in view of AKARI et al (CN106457470A prior art admitted in IDS filed on May 13th 2022).
Regarding claim 4, Barclay further discloses wherein the deflecting operation of the galvanometer scanner (galvanometer mirror unit 31,  fig. 2) is controlled so that scanning positions of the laser beam (laser beam 28, fig.2) on the long film(web 16, fig.2) that are determined based on the conveying speed (refer to Paragraph 0041 cited: “…the laser is a low maintenance source with high energy and high efficiency, and can simultaneously cut and seal materials at extremely high speeds since the process requires minimal physical motion (rotation of only a small mirror)…”) of the long film (web 16, fig.2) and the edge position (refer to fig.2 cutting on edge of the web 16) of the long film (web 16, fig.2), match the desired cutting shape (refer to fig.4, and Paragraph 0047 cited: “…the laser beam does not require any mechanical contact with the fastener as only the energy from the laser confronts the fastener (and end stops, if included). Thus, the inherent surface tension of the material is the primary force acting on the material after being cut so as to cause a generally smooth rounded surface. As mentioned above, it is also possible to add cold anvils to form the molten plastic if specific shapes are desired…”) of the long film (web 16, fig.2).
Barclay does not disclose determined based on a resultant speed of a scanning speed of the laser beam by the deflecting operation of the galvanometer scanner.
AKARI discloses wherein the deflecting operation of the galvanometer scanner is controlled so that scanning positions of the laser beam on the long film that are determined based on a resultant speed of a scanning speed of the laser beam by the deflecting operation of the galvanometer scanner (refer to the formula from Paragraph 0032-0038, especially Gyt and Gxt).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Barclay’s method with wherein the deflecting operation of the galvanometer scanner is controlled so that scanning positions of the laser beam on the long film that are determined based on a resultant speed of a scanning speed of the laser beam by the deflecting operation of the galvanometer scanner, as taught by AKARI, in order to perform uninterrupted processing while following a certain shape (refer to Paragraph 0039 cited: “…By satisfying this conditional formula, it is possible to perform uninterrupted processing while following a figure-of-eight scan path…”).

Response to Amendment
The applicant’s amendment filed on July 26th 2022 has raised issues of Drawing Objection and 112b Rejection.
Response to Argument
Applicant's arguments filed July 26th 2022 have been fully considered but moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        August 12th 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761